FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 10/12/2021 in which claims 7-11 and 17 were canceled; and claim 5 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-6, 12-16 and 18-21 are under examination.

Withdrawn Rejections
	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 5.
	The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendment to claim 5. However, it is noted that the New Matter rejection for claims 6, 12-16 and 18-21 is maintained as set forth below.

Maintained-Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12-16 and 18-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 12-16 and 18-21 introduce new matter as the claim recites the limitations: “the polymer chain component further comprises …” There is no support in the specification for this limitation, as it pertains to the “further comprises” or in other words, the polymer chain component contains another element in addition to the polyethylene glycol. The specification does not provide support for a combination of elements for the polymer chain component, as it is disclosed that the polymer chain component is used as singular element or component (Specification: pages 7 and 11; Examples 1-19).

Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Response to Arguments
Applicant’s response and claim amendments filed 10/12/2021 did not address the New Matter rejection for claims 6, 12-16 and 18-21.
As such, the rejection of claims 6, 12-16 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is maintained, for the reason of record.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 12, 14-16, 18-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (1 April 2004; US 2004/0063654 A1) in view of Li et al (6 March 2008; US 2008/0057128 A1) and Yui et al (14 March 2000; US 6,037,387), and as evidenced by Sawhney (16 November 2004; US 6,818,018 B1; hereafter as “Sawhney ‘018”).
This rejection is maintained.
Regarding claim 1, Davis teaches a hydrogel coated on a catheter-based implantable medical vascular device such as stent, wherein the hydrogel comprises cyclodextrin such as α-cyclodextrin, an aqueous solvent, a polymer component comprising polyethylene glycol and active agent for treating vascular conditions ([0007]-[0010], [0018]-[0021], [0024], [0033], [0034], [0061], [0073], [0099], [0154], [0158], [0177], [0234]-[0247], [0250]-[0254], [0269], [0270]; claims 10-12, 35-37, 59 and 60). Davis teaches the coated stent is inserted into the lumen in a non-expanded form and is then expanded autonomously or with the aid of a second device in situ such as through 
It would have been obvious to one of ordinary skill in the art that the hydrogel material of Davis being the same structure as the hydrogel material comprising cyclodextrin, and an aqueous solvent component and a polymer chain component, would implicitly function to decrease in viscosity and deforms as the wall expands from the first configuration (unexpanded form of the stent) to the second configuration (expanded form of the stent), as claimed because Li, teaching the same hydrogel material as that of Davis and the claimed invention, would be reasonably predictive or expected to decrease in viscosity and deforms as the wall expands, as these hydrogels are thixotropic (Li: [0064]-[0066]), and as evidenced by Sawhney ‘018, thixotropic hydrogels as disclosed in Davis and Li, maintain three-dimensional networks capable of reversible deformation, and allows the formation of both intramolecular as well as intermolecular ionic crosslinks, and said crosslinks are temporarily disrupted during shear, leading to low apparent viscosity and flow (Sawhney ‘018: column 1, lines 10-32; column 7, lines 48-62). Thus, the Courts have stated [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
However, Davis does not expressly teach the cyclodextrin is combination of α-cyclodextrin and hydroxypropyl-β-cyclodextrin of claim 1. 
Regarding the α-cyclodextrin and hydroxypropyl-β-cyclodextrin of claim 1, Yui teaches a biocompatible material comprising polyethylene glycol, and cyclodextrins, wherein the cyclodextrins can be a combination of α-cyclodextrin and hydroxypropyl-β-cyclodextrin (column 2, lines 36-end; column 3, lines 29-61; claims 2-3).
It would have been obvious to one of ordinary skill in the art to include a mixture of α-cyclodextrin and hydroxypropyl-β-cyclodextrin as the cyclodextrin component in the hydrogel of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Davis and Yui are commonly drawn to biocompatible materials containing cyclodextrin and polyethylene glycol, and Yui provided the guidance for using mixture of α-cyclodextrin and hydroxypropyl-β-cyclodextrin are suitable for using as the cyclodextrin component when used with polyethylene glycol in forming a biocompatible material that has high blood compatibility (Yui: column 2, lines 36-end; column 3, lines 29-61), which is also the objective of Davis, to form a polymer material in which biocompatible and blood compatible (Davis: [0185], [0261]-[0262], [0265] and [0269]-[0270]). Thus, an prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 2, Davis teaches the hydrogel material contains a therapeutically effective amount of the active agent and the polymer component contains ethylene glycol units ([0005], [0007]-[0010], [0018]-[0021], [0177], [0179], [0298], [0320]). Davis teaches the hydrogel is formed from cyclodextrin and the polymer component ([0158], [0237] and [0263]). As discussed above Li teaches the hydrogel formed by cyclodextrin and the polymer component containing ethylene glycol units of Davis is known to exhibit thixotropic property (Li: [0064]-[0066]).
Regarding claim 3, Davis teaches the balloon catheter vascular device contains a nitinol stent expanded PTFE graft vascular prosthesis ([0024], [0099], [0234], [0254]; claim 60).
Regarding claim 4, Davis teaches the balloon catheter vascular device is an endovascular angioplasty balloon ([0245]-[0246] and [0252]-[0254]).
Regarding claim 5, Davis teaches the hydrogel coating is applied via conventional coating process such as impregnating coating, in which the surface of the device is impregnated with the hydrogel ([0253]).
Regarding claim 6, Davis teaches the polymer component is polyethylene glycol or polyethyleneimine ([0018], [0033], [0101], [0128], [0158], [0177] and [0179]).
Regarding claim 12, as discussed above, Davis teaches polyethylene glycol as a suitable polymer component of the hydrogel ([0177], [0179], [0298] and [0320]).
Regarding claim 14, Davis teaches polymers of acrylic and methacrylic as a suitable polymer component of the hydrogel ([0005], [0213], [0215]; claim 5).
Regarding claim 15, Davis teaches alginate as a suitable polymer component ([0212], [0214] and [0215]).
Regarding claim 16, Davis teaches hyaluronic acid, carboxymethyl cellulose and dextran as suitable polymer components of the hydrogel ([0257], [0258] and [0262]).
Regarding claim 18, Davis teaches polyethyleneimine as a suitable polymer component of the hydrogel ([0007], [0101], [0128] and [0158])
Regarding claim 19, Davis teaches chitosan as a suitable polymer component of the hydrogel ([0215] and [0262]).
Regarding claim 21, Davis teaches gelatin, collagen and fibrin as suitable polymer components for the hydrogel ([0214], [0215], [0258] and [0262]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (1 April 2004; US 2004/0063654 A1) in view of Li et al (6 March 2008; US 2008/0057128 A1) and Yui et al (14 March 2000; US 6,037,387), and as evidenced by Sawhney (16 November 2004; US 6,818,018 B1; hereafter as “Sawhney ‘018”), as applied to claim 1 above, and further in view of Sawhney et al (23 October 2008; US 2008/0260802 A1; hereafter as “Sawhney ‘802”).
This rejection is maintained.
The catheter-based implantable medical device of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Davis, Li and Yui do not teach the polyol of claim 13.
Regarding claim 13, Sawhney ‘802 teaches a hydrogel for coating catheter comprising polyvinyl alcohol, sodium borate, and Tween surfactant (polyoxyethylene sorbitol ester) (abstract; [0070], [0080], [0100], [0124], [0138], [0144], [0147], [0167]).
It would have been obvious to one of ordinary skill in the art to include polyvinyl alcohol in the hydrogel of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Davis and Sawhney ‘802 are commonly drawn to hydrogel materials for coating catheters containing cyclodextrin, and Sawhney ‘802  provided the guidance for including polyvinyl alcohol as one of the components for constructing a biocompatible and degradable hydrogel material (Sawhney ‘802: abstract; [0070], [0080], [0100], [0124], [0138], [0144], [0147], [0167]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (1 April 2004; US 2004/0063654 A1) in view of Li et al (6 March 2008; US 2008/0057128 A1) and Yui et al (14 March 2000; US 6,037,387), and as evidenced by Sawhney (16 November 2004; US 6,818,018 B1; hereafter as “Sawhney ‘018”), as applied to claim 1 above, and further in view of Zhong et al (22 July 2004; US 2004/0143180 A1).
This rejection is maintained.
The catheter-based implantable medical device of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Davis, Li and Yui do not teach the polyacrylonitrile of claim 20.
Regarding claim 20, Zhong teaches a hydrogel coated implantable medical device such as vascular catheter or stent, wherein hydrogel polymers in the coating are selected from alginic acid, hyaluronic acid, acrylic acid, methacrylic acid, chitin, chitosan, carboxymethyl chitosan, carboxymethyl cellulose, hydroxypropyl cellulose, collagen, gelatin, poly(hydroxy ethyl methacrylate), polyvinyl alcohol, polyacrylamide, poly (N-vinyl pyrrolidone), polyethylene oxide, hydrolyzed polyacrylonitrile, polyethylene amine, heparin, heparin sulfate, dextran, carboxymethyl dextran, chondroitin sulfate, cationic guar, cationic starch, carboxymethyl starch, gellan, xanthan, and salts and copolymers thereof (Abstract; [0011], [0017], [0023], [0033] and [0039]; claims 6 and 7).
It would have been obvious to one of ordinary skill in the art include hydrolyzed polyacrylonitrile as one of the polymer component in the hydrogel of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Zhong and Davis are commonly drawn to hydrogel coated implantable medical device such as vascular catheter or stent, and Zhong not only teaches polymers such as alginic acid, hyaluronic acid, acrylic acid, methacrylic acid, chitin, chitosan, carboxymethyl cellulose, gelatin, collagen, polyethylene oxide, dextran and polyvinyl alcohol, indicated in Davis as the suitable polymer components for the hydrogel material, Zhong also teaches and provide guidance for selecting hydrolyzed polyacrylonitrile from a list of known polymers commonly used for forming hydrogel coating on medical devices (Zhong: [0033], [0039]; claims 6 and 7). Thus, an ordinary artisan provided the guidance from the prior art would have looked to selecting hydrolyzed polyacrylonitrile as the polymer component in the hydrogel of Davis, and achieve Applicant’s claimed invention with reasonable expectation of success because hydrolyzed polyacrylonitrile is disclosed in a list of known polymers commonly used for forming hydrogel coating on medical devices per Zhong and thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Example 2 of the application provided clear evidence for the structure of the claimed hydrogel, therein demonstrating that a turbid gel material does not form until a heated mixture of HCβCD and αCD is mixed with an equal amount of a solution of PEG. Applicant alleged that while PEG is mentioned in Davis it is not used to form hydrogel but rather used to modify the surface of dsRNA in order to increase its half-life in the blood stream or to modify the release rate of iRNA from coating comprised of different coating polymers. Applicant further alleges that the US Patent Application 2002/0019369 disclosed in the background section of Li does not mention using the hydrogel as coating or mention its thixotropic properties and thus, Li either alone or in combination with Davis does not teach the hydrogels recited in claim 1. Applicant further alleged that Sawhney teaches the properties of certain hydrogels but does not cure any of the chemical or structural defects in the combination of Davis and Li. Lastly, Applicant alleges that Yui does not cure the defects of Davis and Li, as Yui offers no guidance on how the combination of α-cyclodextrin and hydroxypropyl-β-cyclodextrin properties would influence the thixotropic properties of hydrogels. (Remarks, pages 6-9).

In response, the Examiner disagrees. First, as previously discussed, Davis established that a biocompatible material comprising cyclodextrin and polyethylene glycol when crosslinked forms hydrogels (Davis: [0007]-[0010], [0018]-[0021], [0024], [0033], [0034], [0061], [0073], [0099], [0154], [0158], [0177], [0234]-[0247], [0250]-[0254], [0269], [0270]; claims 10-12, 35-37, 59 and 60). Li and the Patent Application 2002/0019369 disclosed in the background section of Li establishes that a material containing cyclodextrin and a polyethylene glycol component when crosslinked forms hydrogel (Li: [0002], [0005], [0058], [0096]; 2002/0019369: [0004], [0017] and [0023]). Sawhney establishes that the PEG component disclosed in Davis is inherently known as a thixotropic polymer (Sawhney: claims 1 and 13), as well as, Li establishes that hydrogel formed from cyclodextrin and a polyethylene glycol component is thixotropic (Li: [0064]-[0065] and [0098] and claims 1 and 3-4). Thus, the thixotropic property of the 
While Applicant pointed to Example 2 of the specification as evidence to show that the turbid gel material or hydrogel does not form until a heated mixture of HCβCD and αCD is mixed with an equal amount of a solution of PEG, claim 1 does not require the mixture of HCβCD and αCD be heated and that heated mixture of HCβCD and αCD is mixed with an equal amount of a solution of PEG. Nowhere in the claim 1 does it require that the HCβCD and αCD must be heated and then mixed with an equal amount of a solution of PEG to form hydrogel. As indicated above by Davis, hydrogels can be formed by crosslinking of biocompatible material comprising cyclodextrin and polyethylene glycol. Thus, it is noted that the features upon which applicant relies (i.e., a heated mixture of HCβCD and αCD is mixed with an equal amount of a solution of PEG) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is further noted that if claim 1 was to be amended as a product by process type claim so as to capture the argued feature of “a heated mixture of HCβCD and αCD is mixed with an equal amount of a solution of PEG,” such product-by-process claim is not limited to the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the hydrogel material of Davis is formed by a different process (i.e., crosslinking) than what is disclosed in the specification (a heated mixture of HCβCD and αCD is mixed with an equal amount of a solution of PEG), the Courts have made clear that [i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
As a result, for at least the reason(s) discussed above, claims 1-6, 12-16 and 18-21 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613